DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US 2005/0137109) in view of Feng et al. (US 2005/0036958).
Quan shows a kit for whitening teeth comprising a multi-phase oral composition comprising from about 0.9% to about 60% by weight of the multi-phase oral composition of a discontinuous aqueous phase having a bleaching agent ([0049]-[0050]); a hydrophobic phase ([0051]); wherein the concentration of the bleaching agent is up to about 10% by weight of the multi-phase oral composition ([0049]); wherein the hydrophobic phase is a predominant portion of the multi-phase oral composition ([0051]); wherein the multi-phase oral composition is a water-in-oil emulsion ([0041] for instance); wherein the hydrophobic phase is from about 40 to 99.1% of the composition (abstract for instance).  With respect to claims 1-11, 14-15, Quan would be expected to have the same test results since the composition is the same as that claimed.  With respect to claim 12, the bleaching agent comprises hydrogen peroxide ([0050] for instance). With respect to claims 16-17, the delivery carrier is a tray ([0002]) or plastically deformable strip material 
Feng similarly teaches bleaching compositions where petrolatum may be present in up to 45% by weight of the composition which overlaps the range claimed ([0019] shows 10-90% of petrolatum of a 3 to 50 weight percent, so 90% of 50 weight percent is 45 weight percent).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Quan’s composition by having the petrolatum weight percent up to 45 as taught by Feng in order to utilize known alternative petrolatum amounts for providing a gel that can be used directly on the teeth without additional holders for the purpose of bleaching the teeth ([0029] for instance).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quan in view of Feng and further in view of Gottenbos (WO 2013/093743).
Quan/Feng discloses the device as previously described above, but fails to show an electromagnetic radiation source with wavelengths from about 200 nm to about 1700 nm capable of directing toward a tooth.
Gottenbos similarly teaches a bleaching composition included with an electromagnetic radiation source with wavelengths from about 200 nm to about 1700 nm or about 400 nm to about 500 nm capable of directing toward a tooth (page 12, line 28 – page 13, line 15).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Quan/Feng’s kit by including the source of electromagnetic radiation as taught by Gottenbos in order to accelerate the whitening treatment.  Gottenbos appears to be silent regarding the energy between about 175 mW/cm2 to about 225 mW/cm2, however the Office takes official notice that this is a well known range in the dental whitening art.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the newly amended petrolatum weight percent have been addressed with the Feng reference as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772